Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and among

EASTERLY GOVERNMENT PROPERTIES, INC. and

THE HOLDERS NAMED HEREIN

Dated: October 21, 2015

 

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is entered into as of
October 21, 2015 by and among Easterly Government Properties, Inc., a Maryland
corporation (the “Company”), and the persons named on Exhibit A hereto
(collectively with any Assignee pursuant to Section 15 hereof, the “Holders”).

WHEREAS, the Company is the sole general partner of Easterly Government
Properties LP, a Delaware limited partnership (the “Partnership”);

WHEREAS, pursuant to that certain Contribution Agreement, dated as of October 7,
2015, by and among the Operating Partnership and West Pleasanton Lab, LLC, a
California limited liability company (the “Contributor”), the Contributor is
contributing its interest in the property located at 6880 Koll Center Parkway,
Pleasanton, Alameda County, California to the Partnership or, at the
Partnership’s election, a subsidiary of the Partnership (the “Contribution”) in
exchange for Units (as defined below);

WHEREAS, in connection with the Contribution, the Company desires to grant
certain registration rights to the Holders with respect to the shares of Common
Stock that may be received by Holders pursuant to any conversion of Units (as
defined below) into shares of Common Stock, whether by exercise of a redemption
right or otherwise;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1.Certain Definitions.

As used in this Agreement, in addition to the other terms defined herein, the
following capitalized defined terms, as used herein, have the following
meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person.  For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Assignee” has the meaning set forth in Section 15 hereof.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

“Commission” means the Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Offering” has the meaning set forth in Section 9 hereof.

 

--------------------------------------------------------------------------------

 

 

“Contribution” has the meaning set forth in the recitals to this Agreement.

“Contributor” has the meaning set forth in the recitals to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Holders” has the meaning set forth in the preamble to this Agreement.

“Indemnified Party” has the meaning set forth in Section 8 hereof.

“Indemnifying Party” has the meaning set forth in Section 8 hereof.

“Issuance Registration Statement” has the meaning set forth in Section 3(a)
hereof.

“NYSE” means the New York Stock Exchange.

“Offering Blackout Period” has the meaning set forth in Section 9 hereof.

“Partnership” has the meaning set forth in the recitals to this Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of February 11, 2015, as the same may
be amended, modified or restated from time to time.

“Permitted Free Writing Prospectus” has the meaning set forth in Section 3(b)
hereof.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Prospectus” means the prospectus included in a Registration Statement,
including any preliminary prospectus (including any Permitted Free Writing
Prospectus), as amended or supplemented by any prospectus supplement with
respect to the terms of the offering of any portion of the Registrable Shares
covered by such Registration Statement, and by all other amendments and
supplements to such prospectus, including post‑effective amendments, and in each
case including all material incorporated by reference therein.

“Registrable Shares” means the Shares; provided, however, that, with respect to
any Holder, Registrable Shares shall not include (i) Shares for which a
Registration Statement relating to the sale thereof has become effective under
the Securities Act and which have been disposed of under such Registration
Statement, (ii) Shares sold pursuant to Rule 144 or (iii) a Holder’s Shares if
all such Shares may be sold by such Holder in one transaction pursuant to Rule
144.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, which shall be borne by the Company as
provided below, including without limitation: (i) all registration and filing
fees, (ii) printing expenses, (iii) internal expenses of the Company (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), (iv) the fees and expenses

 

2

--------------------------------------------------------------------------------

 

 

incurred in connection with the listing of the Registrable Shares, (v) the fees
and disbursements of legal counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company,
and any transfer agent and registrar fees and (vi) the reasonable fees and
expenses of any special experts retained by the Company; provided, however, that
Registration Expenses shall not include, and the Company shall not have any
obligation to pay, any transfer taxes or underwriting, brokerage or other
similar fees, discounts, or commissions attributable to the sale of such
Registrable Shares, any legal fees and expenses of counsel to any Holder and any
underwriter engaged by any Holder or any other expenses incurred in connection
with the performance by any Holder of its obligations under the terms of this
Agreement.

“Registration Statement” means any registration statement of the Company which
covers the issuance or resale of any of the Registrable Shares under the
Securities Act on an appropriate form, and all amendments and supplements to
such registration statement, including post‑effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.

“Resale Shelf Registration Statement” has the meaning set forth in Section 3(b)
hereof.

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Rule 415” means Rule 415 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means all Common Stock issued or issuable to all Holders upon
redemption of, or in exchange for, Units held by such Holders pursuant to the
Partnership Agreement and any other Common Stock which may be issued in respect
of, in exchange for, or in substitution for, any Common Stock, whether by reason
of any stock split, stock dividend, reverse stock split, recapitalization,
combination or otherwise.

“Suspension Event” has the meaning set forth in Section 9 hereof.

“Units” means the units of limited partner interests in the Partnership held by
the Holders and issued in respect of the Contribution (or any other interests
issued on account of those units as a result of a unit split, combination,
distribution or other similar recapitalization event applying to all such
units).

“WKSI” has the meaning set forth in Section 3(a) hereof.

Section 2.[INTENTIONALLY OMITTED].

 

Section 3.Registration.

(a)Filing of Issuance Registration Statement.  Subject to the provisions of
Section 3(b) hereof, the Company will file with the Commission a Registration
Statement on

 

3

--------------------------------------------------------------------------------

 

 

Form S-3, or such other form as may be appropriate and available (the “Issuance
Registration Statement”), under Rule 415 relating to the issuance to the Holders
of the Shares upon redemption of, or in exchange for, the Units issued in the
Formation Transactions and shall use its reasonable efforts to cause the
Issuance Registration Statement to become or be declared effective by the
Commission for all of the Registrable Shares covered thereby within fifteen (15)
months after the closing of the Contribution.  Notwithstanding the availability
of rights under Section 3(b), in the event that the Company determines to comply
with Section 3(b) in lieu of this section after an Issuance Registration
Statement has become effective, the Company shall continue to use its reasonable
best efforts to cause the Issuance Registration Statement to remain effective
until such time as the Company causes a Resale Shelf Registration Statement (as
hereinafter defined) to become effective in accordance with Section 3(b).  The
Company agrees to use its reasonable best efforts to keep the Issuance
Registration Statement (or a successor Registration Statement filed with respect
to the Registrable Shares) continuously effective until the date on which all
Holders have tendered their Units for redemption or exchange and the redemption
or exchange price therefor (whether paid in cash or in Common Stock) has been
delivered to the Holders.  To the extent the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) (a “WKSI”) at the time
that an Issuance Registration Statement is to be filed, the Company may file an
automatic shelf registration statement which covers such Registrable Shares or,
in lieu of filing a new Issuance Registration Statement, may file a Prospectus
pursuant to Rule 424(b) under the Securities Act (or any successor provision) or
post-effective amendment, as applicable, to include, in accordance with Rule
430B under the Securities Act (or any successor provision), the registration of
the issuance of such Registrable Shares in an automatic shelf registration
statement previously filed by the Company (in each case, such Prospectus
together with such previously filed Registration Statement will be considered
the Issuance Registration Statement).   

(b)Registration Statement Covering Resale of Common Stock.  In lieu of complying
with the provisions of Section 3(a) hereof, the Company may file with the
Commission a Registration Statement on Form S-3, or such other form as may be
appropriate and available (a “Resale Shelf Registration Statement”), under Rule
415 relating to the resale by the Holders of their Registrable Shares.  The
Company shall use its reasonable efforts to cause such Resale Shelf Registration
Statement to become or be declared effective by the Commission for all of the
Registrable Shares covered thereby within fifteen (15) months after the closing
of the Contribution.  The Company agrees to use its reasonable best efforts to
keep the Resale Shelf Registration Statement (or a successor Registration
Statement filed with respect to the Registrable Shares), after its date of
effectiveness, continuously effective until all Registrable Shares have been
disposed of by the Holders or shall have otherwise ceased to be Registrable
Shares.  After the Company has filed the Resale Shelf Registration Statement,
any obligation of the Company to file an Issuance Registration Statement
pursuant to Section 3(a) with respect to the Registrable Shares covered thereby
registered by the Resale Shelf Registration Statement shall be suspended for as
long as the Resale Shelf Registration Statement (or a successor Registration
Statement filed with respect to the Registrable Shares) remains effective. To
the extent the Company is a WKSI at the time that a Resale Registration
Statement is to be filed, the Company may file an automatic shelf registration
statement which covers such Registrable Shares or, in lieu of filing a new
Resale Registration Statement, may file a Prospectus pursuant to Rule 424(b)
under the Securities Act (or any successor provision) or post-effective
amendment, as applicable, to include, in accordance with Rule 430B under the
Securities Act (or any successor provision), the registration of the resale of
such Registrable Shares by the Holder in an

 

4

--------------------------------------------------------------------------------

 

 

automatic shelf registration statement previously filed by the Company (in each
case, such Prospectus together with such previously filed Registration Statement
will be considered the Resale Registration Statement).  The Holder will not
offer or sell, without the Company’s consent, any Registrable Shares by means of
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
that is required to be filed by the Holder with the Commission pursuant to
Rule 433 under the Securities Act (any free writing prospectus consented to by
the Company, a “Permitted Free Writing Prospectus”). 

(c)Notification and Distribution of Materials.  The Company shall notify the
Holder of the effectiveness of any Registration Statement applicable to the
Shares and shall furnish to the Holders such number of copies of such
Registration Statement (including any amendments, supplements and exhibits), the
Prospectus contained therein (including each preliminary prospectus and all
related amendments and supplements, if any) and any documents incorporated by
reference in such Registration Statement or such other documents as the Holders
may reasonably request in order to facilitate the sale of the Registrable Shares
in the manner described in such Registration Statement.

(d)Amendments and Supplements.  The Company shall prepare and file with the
Commission from time to time such amendments and supplements to each
Registration Statement and Prospectus used in connection therewith as may be
necessary to keep such Registration Statement (or a successor Registration
Statement filed with respect to such Registrable Shares) effective and to comply
with the provisions of the Securities Act with respect to the disposition of the
Registrable Shares covered thereby until the earlier of (i) such time as all of
the Registrable Shares have been issued pursuant to an Issuance Registration
Statement or disposed of in accordance with the intended methods of disposition
by the Holders pursuant to a Resale Shelf Registration Statement, as applicable,
or (ii) the date on which the Registration Statement is no longer required to be
effective under the terms of this Agreement.  Upon twenty (20) Business Days’
notice, the Company shall file any supplement or post‑effective amendment to a
Registration Statement with respect to the plan of distribution or a Holder’s
ownership interests in his, her or its Registrable Shares (including an Assignee
becoming a Holder hereunder) that is reasonably necessary to permit the sale of
such Holder’s Registrable Shares pursuant to such Registration Statement.  The
Company shall file any necessary listing applications or amendments to the
existing applications to cause the Shares registered under any Registration
Statement to be then listed or quoted on the NYSE or such other primary exchange
or quotation system on which the Common Stock is then listed or quoted.

(e)Notice of Certain Events.  The Company shall promptly notify each Holder in
writing of the filing of any Registration Statement or Prospectus, amendment or
supplement related thereto or any post-effective amendment to a Registration
Statement and the effectiveness of any post-effective amendment, provided,
however, that this Section 3(e) shall not apply to (i) an amendment or
supplement relating solely to securities other than the Registrable Shares, and
(ii) an amendment or supplement by means of an Annual Report on Form 10-K, a
Quarterly Report on Form 10-Q, a Proxy Statement on Schedule 14A, a Current
Report on Form 8-K or a Registration Statement on Form 8-A or any amendments
thereto filed with the Commission under the Exchange Act and incorporated or
deemed to be incorporated by reference into a Registration Statement or
prospectus.

 

5

--------------------------------------------------------------------------------

 

 

At any time when a Prospectus relating to a Registration Statement is required
to be delivered under the Securities Act by a Holder to a transferee, the
Company shall immediately notify the Holders of the happening of any event as a
result of which the Company believes the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  In such event, the Company shall promptly
prepare and, if applicable, furnish to the Holders a reasonable number of copies
of a supplement to or an amendment of such Prospectus as may be necessary so
that, as thereafter delivered to the purchasers of Registrable Shares sold under
the Prospectus, such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.  The Company shall, if necessary, promptly
amend the Registration Statement of which such Prospectus is a part to reflect
such amendment or supplement. Each Holder agrees that, upon receipt of any
notice from the Company of the occurrence of an event as set forth above, such
Holder will forthwith discontinue disposition of Registrable Shares pursuant to
any Registration Statement covering such Registrable Shares until such Holder’s
receipt of written notice from the Company that the use of the Registration
Statement may be resumed. Each Holder also agrees that such Holder will treat as
confidential the receipt of any notice from the Company of the occurrence of an
event as set forth above and shall not disclose or use the information contained
in such notice without the prior written consent of the Company until such time
as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by a Holder in breach of the
terms of this Agreement.

Section 4.State Securities Laws.

  The parties hereto hereby acknowledge that, generally, pursuant to Section 18
of the Securities Act, no state securities laws requiring, or with respect to,
registration or qualification of securities or securities transactions will
apply to a security that is a “covered security” (as defined therein).  “Covered
securities,” for purposes of Section 18 of the Securities Act, includes
securities listed or authorized for listing on the NYSE (or certain other
national securities exchanges) and securities of the same issuer that are equal
in seniority or senior to such securities.  The Company will use its reasonable
efforts to cause the Shares to constitute covered securities by maintaining the
listing of the Common Stock on the NYSE or such other qualifying national
securities exchange.  In the event that the Shares cease to constitute covered
securities, subject to the conditions set forth in this Agreement, the Company
shall, at the expense of the Company, file such documents as may be necessary to
register or qualify the Registrable Shares under the securities or “blue sky”
laws of such states as the Holders may reasonably request, and use its
reasonable efforts to cause such filings to become effective in a timely manner;
provided, however, that the Company shall not be obligated to qualify as a
foreign corporation to do business under the laws of any such state in which it
is not then qualified or to file any general consent to service of process in
any such state.  Once such filings are effective, the Company shall use its
reasonable efforts, at the expense of the Company, to keep such filings
effective until the earlier of (i) such time as all of the Registrable Shares
have been disposed of by the Holders, (ii) in the case of a particular state,
the Holders have notified the Company that it no longer requires an effective
filing in such state in accordance with its original request for filing or
(iii) the date on which the Shares covered by such filing cease to constitute
Registrable Shares.

 

6

--------------------------------------------------------------------------------

 

 

Section 5.Expenses. 

  The Company shall bear all Registration Expenses incurred in connection with
the registration of the Registrable Shares pursuant to this Agreement and the
Company’s performance of its other obligations under the terms of this
Agreement. The Holders shall bear all underwriting fees, discounts, commissions,
or taxes (including transfer taxes) attributable to the sale of securities by
the Holders, or any legal fees and expenses of counsel to the Holders and any
underwriter engaged by Holders and all other expenses incurred in connection
with the performance by the Holders of their obligations under the terms of this
Agreement.

Section 6.Indemnification by the Company.

  The Company agrees to defend, indemnify and hold harmless each Holder of
Registrable Shares, its officers, directors, agents, partners, members,
employees, managers, advisors, attorneys, representatives and Affiliates, and
each Person, if any, who controls such Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act from and against, as
incurred, any and all losses, claims, damages and liabilities (or actions in
respect thereof) that arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement, preliminary prospectus, prospectus, or free writing prospectus
relating to the Registrable Shares (in each case, as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto), or that
arise out of or are based upon any omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, (with respect to any preliminary prospectus, prospectus or
free writing prospectus, in light of the circumstances under which they were
made), not misleading, except insofar as such losses, claims, damages or
liabilities arise out of or are based upon any such untrue statement or omission
or alleged untrue statement or omission included in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
or on such Holder’s behalf expressly for inclusion therein.

Section 7.Covenants of Holders.

  Each of the Holders hereby agrees (i) to cooperate with the Company and to
furnish to the Company all such information concerning its plan of distribution
and ownership interests with respect to its Registrable Shares in connection
with the preparation of a Registration Statement with respect to such Holder’s
Registrable Shares and any filings pursuant to state securities laws as the
Company may reasonably request, (ii) to deliver or cause delivery of the
Prospectus contained in such Registration Statement (other than an Issuance
Registration Statement) to any purchaser of the shares covered by such
Registration Statement from such Holder and (iii) severally but not jointly or
jointly and severally, to indemnify and hold harmless the Company, its officers,
directors, agents, employees, attorneys, representatives and Affiliates, and
each Person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the foregoing indemnity from the Company to such Holder, but only with
respect to information relating to such Holder included in reliance upon and in
conformity with information furnished in writing by such Holder or on such
Holder’s behalf expressly for use in any registration statement, preliminary
prospectus, prospectus or free writing prospectus relating to the Registrable
Shares, or any amendment or supplement thereto; provided that the liability of
each Holder shall be limited to the gross proceeds received by such Holder from
the sale of its Registrable Shares pursuant to any such registration
statement.  In case any action or proceeding shall be brought against the
Company or its officers, directors, agents, employees, attorneys,
representatives or Affiliates or any such controlling person, in respect of
which indemnity may be sought against such Holder, such Holder shall have the
rights and duties given to the

 

7

--------------------------------------------------------------------------------

 

 

Company, and the Company or its officers, directors, agents, employees,
attorneys, representatives or Affiliates or such controlling person shall have
the rights and duties given to such Holder, by Section 8 hereof.

Section 8.Indemnification Procedures.

  In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to Section 6 or Section 7 hereof, such Person (an “Indemnified Party”)
shall promptly notify the Person against whom such indemnity may be sought (an
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided that the failure of any Indemnified Party to give such notice will not
relieve such Indemnifying Party of any obligations under Section 6 or Section 7,
except to the extent such Indemnifying Party is materially prejudiced by such
failure; provided further, that the failure to notify an Indemnifying Party
shall not relieve it from any liability that it may have to an Indemnified Party
otherwise under Section 6 or Section 7.  In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) representation of the Indemnified Party by the
counsel retained by the Indemnifying Party would be inappropriate due to actual
or potential differing interests between the Indemnifying Party and the
Indemnified Party.  It is understood that the Indemnifying Party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred.  In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by (a) in the case of Persons
indemnified pursuant to Section 6 hereof, the Holders which owned a majority of
the Registrable Shares sold under the applicable registration statement and
(b) in the case of Persons indemnified pursuant to Section 7, the Company.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such proceeding without any admission of liability
by such Indemnified Party.

 

Section 9.

Suspension of Registration Requirement; Restriction on Sales.

  

The Company shall promptly notify each Holder in writing of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement with respect to such Holder’s Registrable Shares or the initiation of
any proceedings for that purpose.  The Company shall use its reasonable best
efforts to obtain the withdrawal of any order suspending the effectiveness of
such a Registration Statement as promptly as practicable after the issuance
thereof.

 

8

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary set forth in this Agreement, the
Company’s obligation under this Agreement to file, amend or supplement a
Registration Statement, or to cause a Registration Statement, or any filings
under any state securities laws, to become or remain effective shall be
suspended, for up to two periods in any 12-month period, each not to exceed 60
days, in the event of pending negotiations relating to, or consummation of, a
transaction or the occurrence of an event that (i) would require additional
disclosure of material information by the Company in the Registration Statement
or such filing, as to which the Company has a bona fide business purpose for
preserving confidentiality, or (ii) render the Company unable to comply with
Commission requirements, or (iii) would otherwise make it impractical or
unadvisable to cause the Registration Statement or such filings to be filed,
amended or supplemented or to become effective (any such circumstances being
hereinafter referred to as a “Suspension Event”).  The Company shall notify the
Holders of the existence of any Suspension Event by promptly delivering to each
Holder a certificate signed by an executive officer of the Company stating that
a Suspension Event has occurred and is continuing.  

Each Holder agrees that, following the effectiveness of any Registration
Statement relating to Registrable Shares of such Holder, such Holder will not
effect any dispositions of any of the Shares pursuant to such Registration
Statement or any filings under any state securities laws at any time after such
Holder has received notice from the Company to suspend dispositions as a result
of the occurrence or existence of any Suspension Event or so that the Company
may correct or update the Registration Statement or such filing. The Holders may
recommence effecting dispositions of the Shares pursuant to the Registration
Statement or such filings, and all other obligations which are suspended as a
result of a Suspension Event shall no longer be so suspended, following further
notice to such effect from the Company, which notice shall be given by the
Company promptly after the conclusion of any such Suspension Event.

Each Holder of Registrable Shares further agrees, if requested by the Company in
the case of a Company-initiated non-underwritten offering registered under the
Securities Act (excluding any offerings or issuances registered on Form S-8 or
any similar registration form) if requested by the managing underwriter or
underwriters in a Company-initiated underwritten offering (each, a “Company
Offering”), not to effect any disposition of any of the Shares during the period
(the “Offering Blackout Period”) beginning upon receipt by such Holder of
written notice from the Company, but in any event no earlier than the fifteenth
(15th) day preceding the anticipated date of pricing of such Company Offering,
and ending no later than ninety (90) days after the closing date of such Company
Offering; provided that in no event shall any individual Offering Blackout
Period extend for longer than one hundred and twenty (120) days.  Such Offering
Blackout Period notice shall be in writing in a form reasonably satisfactory to
the Company and, if applicable, the managing underwriter or underwriters. The
Company agrees that the Holders shall not be restricted as set forth in this
paragraph with respect to more than two (2) Offering Blackout Periods in any
12-month period; provided that any Offering Blackout Period that is terminated
within twenty (20) days of its initiation shall not be counted for purposes of
this paragraph.  The Company agrees that if it shall commence an Offering
Blackout Period and thereafter determine not to proceed with the offering giving
rise to such Offering Blackout Period, the Company shall promptly advise the
Holders of such determination and terminate the Offering Blackout Period.

Each Holder agrees that such Holder will treat as confidential the receipt of
any notice from the Company of the occurrence of an event relating to a
Suspension Event or an Offering

 

9

--------------------------------------------------------------------------------

 

 

Blackout Period and shall not disclose or use the information contained in such
notice without the prior written consent of the Company unless otherwise
required by law or subpoena until such time as the information contained therein
is or becomes available to the public generally, other than as a result of
disclosure by a Holder in breach of the terms of this Agreement.

Section 10.Additional Shares.

  The Company, at its option, may register, under any Registration Statement and
any filings under any state securities laws filed pursuant to this Agreement,
any number of unissued, treasury, Common Stock or other securities of or owned
by the Company and any of its subsidiaries or any Common Stock or other
securities of the Company owned by any other security holder or security holders
of the Company.

Section 11.Contribution.

  If the indemnification provided for in Sections 6 and 7 hereof is unavailable
to an Indemnified Party with respect to any losses, claims, damages, actions,
liabilities, costs or expenses referred to therein or is insufficient to hold
the Indemnified Party harmless as contemplated therein, then the Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages, actions, liabilities, costs or expenses in such proportion as
is appropriate to reflect the relative fault of the Company, on the one hand,
and the Indemnified Party, on the other hand, in connection with the statements
or omissions which resulted in such losses, claims, damages, actions,
liabilities, costs or expenses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnified Party, on the other hand, shall be determined by reference to, among
other factors, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Company or by the Indemnified Party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission; provided, however, that in no event shall the obligation of any
Indemnifying Party to contribute under this Section 11 exceed the amount that
such Indemnifying Party would have been obligated to pay by way of
indemnification if the indemnification provided for under Sections 6 or 7 hereof
had been available under the circumstances.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 11 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.

Notwithstanding the provisions of this Section 11, no Holder shall be required
to contribute any amount in excess of the amount by which the gross proceeds
from the sale of Shares exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission.  No Indemnified Party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Indemnifying Party who was not guilty
of such fraudulent misrepresentation. The obligations of a Holder to contribute
pursuant to this Section 11, if any, are several in proportion to the proceeds
actually received by such Holder bears to the total proceeds received by all
holders and not joint.

Section 12.NO OTHER Obligation to Register.

  Except as otherwise expressly provided in this Agreement, the Company shall
have no obligation to the Holders to

 

10

--------------------------------------------------------------------------------

 

 

register the Registrable Shares under the Securities Act. The Holders
acknowledge and agree that (i) the Company’s obligations under this Agreement to
register the Registrable Shares shall only apply to the extent that the Company
issues Common Stock in satisfaction of the Holders’ election to redeem Units
pursuant to Section 8.5 of the Partnership Agreement, (ii) the Company shall
have no such obligations prior to the date that is 15 months from the date of
the closing of the Contribution unless agreed to by the Company, in its sole and
absolute discretion, and (iii) the Company shall have no such obligations if it
satisfies such redemption right by paying such Holders cash in accordance with
Section 8.5 of the Partnership Agreement.

Section 13.Amendments and Waivers.

  The provisions of this Agreement, including the provisions of this sentence,
may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, in each case without the
prior written consent of the Company and the Holders (including Assignees) that
are parties to this Agreement and hold a majority of the aggregate of the
outstanding Registrable Shares and Units that are redeemable for Registrable
Shares held by such Holders; provided that, for the purpose of this Section 13,
Units that are redeemable for Registrable Shares are to be counted as if all
such Units were redeemed in exchange for Common Stock.

Section 14.Notices.

  Except as set forth below, all notices and other communications provided for
or permitted hereunder shall be in writing and shall be deemed to have been duly
given when and if delivered personally or sent by facsimile (with respect to
notice by facsimile, on a Business Day between the hours of 8:00 a.m. and 5:00
p.m., New York time), five (5) Business Days after being sent if mailed by
registered or certified mail (return receipt requested), postage prepaid, or one
Business Day after being sent if sent by courier or overnight delivery service
to the respective parties at the following addresses (or at such other address
for any party as shall be specified by like notice, provided that notices of a
change of address shall be effective only upon receipt thereof), and further
provided that in case of directions to amend the Registration Statement pursuant
to Section 3(e) or Section 7 hereof, the Holder must confirm such notice in
writing by overnight express delivery with confirmation of receipt:

 

If to the Company:

Easterly Government Properties, Inc.
2101 L Street NW
Suite 750
Washington, D.C. 20037
Fax: (617) 581-1440

 



Attn:  William C. Trimble, III

With a copy to (which shall not constitute notice):

 



Goodwin Procter LLP
53 State Street
Boston, Massachusetts 02109-2802
Facsimile: (617) 523-1231
Attention:  Mark S. Opper, Esq.

If to the Holders:At the respective addresses set forth on Exhibit A.

 

11

--------------------------------------------------------------------------------

 

 

Section 15.Successors and Assigns. 

  The Holders and each other holder of Registrable Shares who is or becomes
party to this Agreement may transfer its rights under this Agreement with
respect to any or all of its Registrable Shares to any Person in connection with
a transfer of such Registrable Shares to such Person (an “Assignee”). Any such
Assignee must agree in writing to be bound by the provisions of this Agreement
(and execute a counterpart signature page or joinder agreement hereto setting
forth such obligations) in order to become a party to this Agreement. Except as
set forth in this Section 15, the rights under this Agreement are not
transferable.

Section 16.Counterparts.

  This Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

Section 17.Governing Law.

  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to the choice of law or
conflict of law provisions thereof.

Section 18.Severability.

  In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

Section 19.Entire Agreement.

  This Agreement is intended by the parties as a final expression of their
agreement and intended to be the complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

[SIGNATURE PAGES FOLLOW]

 

 

12

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

EASTERLY GOVERNMENT PROPERTIES, INC.,
a Maryland corporation

 

By:

/s/ William C. Trimble, III
Name:  William C. Trimble, III
Title:     Chief Executive Officer and President




[Signature Page to Registration Rights Agreement]

  

--------------------------------------------------------------------------------

 

 

 

HOLDER:

 

WEST OP HOLDINGS, LLC


 

By: /s/ Michael P. Ibe      
Name:  Michael O. Ibe
Title: Sole Member

 

 

[Signature Page to Registration Rights Agreement]

  

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

 

West OP Holdings, LLC

c/o Western Devcon, Inc.

10525 Vista Sorrento Parkway, Suite 110

San Diego, California 92121

 

 

 

 

 

 

 

 

 

 

 